Citation Nr: 0033607	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for nodulocystic acne with 
scarring status post fat transplants to fill in depressed 
scarred areas, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1998 rating 
decision from the Boston, Massachusetts, Regional Office 
(RO), which confirmed the schedular 10 percent evaluation in 
effect for nodulocystic acne with scarring status post fat 
transplants to fill in depressed scarred areas.  The veteran 
timely appealed this determination to the Board.


REMAND

Following a preliminary review of the claims file, the Board 
notes that the most recent Department of Veterans Affairs 
(VA) dermatology examination for evaluation of the veteran's 
service-connected skin disorder was conducted in May 1998.  
However, since that time, the veteran had surgery to implant 
fat into his cheeks at the Boston Medical Center in February 
1999.  A review of this record reflects that it would not 
permit an accurate assessment of the extent of current (i.e. 
post-surgical) impairment experienced with regard to the skin 
disorder.  The evidence raises a distinct possibility of 
there being an increased level of associated disability 
having arisen in the skin disorder since he was last accorded 
a formal examination.

Thus, the Board determines that an updated VA dermatology 
examination, to include consideration of symptomatology such 
as scarring, tenderness of lesions, and the veteran's 
complaints of pain, would provide a record upon which a fair, 
equitable and procedurally correct decision on the veteran's 
claim can be rendered, particularly in view of contentions 
advanced by the veteran that his skin disorder has increased 
in severity since he was last examined in May 1998.  The 
examiner should render specific findings in light of the 
applicable rating criteria found in 38 C.F.R. § 4.118 (2000).  
Furthermore, as evidence of record indicates that the 
symptomatology associated with this skin disorder fluctuates 
in severity, the veteran should be afforded an examination 
during the active phase of his skin condition.  See Ardison 
v. Brown, 6 Vet. App. 405 (1998).

Prior to having the veteran undergo further evaluation, the 
RO should obtain and associate with all outstanding pertinent 
treatment records, so that the examiner's review of the 
veteran's pertinent medical history is an informed one.  The 
record reflects that the veteran has received outpatient 
treatment at the VA Medical Center (VAMC) in Boston, 
Massachusetts, and the VAMC in Brockton, Massachusetts.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain and 
associate with the claims file any other outstanding 
pertinent medical records identified by the veteran.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is also 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VAMCs in Boston, 
Massachusetts, and Brockton, 
Massachusetts; as well as from any other 
source or facility identified by the 
veteran.  If any requested records are 
unavailable, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested in 
paragraph 1, above, the veteran should be 
advised to contact the RO (or, VA Medical 
Center, as appropriate) when his service 
connected skin disorder is in an active 
phase.  Then, the veteran undergo a 
special VA dermatology examination to be 
conducted by a VA physician as soon as is 
feasibly possible.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND. 
The examination should include all 
special tests and studies, as indicated, 
and all objective findings should be 
noted in detail.  

The examiner should provide an opinion as 
to the nature and severity of the 
veteran's service-connected acne, with a 
full description of the symptomatology 
associated with the disorder.  
Specifically, the examination report the 
report should specifically indicate 
whether and to what degree the veteran's 
skin disorder is manifested by constant 
exudation or itching, extensive lesions, 
ulceration or extensive exfoliation or 
crusting, or systemic or nervous 
manifestations.  The examiner should also 
specifically discuss whether and to what 
degree there is pain and/or tenderness of 
lesions or other manifestations of the 
skin disorder, either as confirmed by 
objective findings or as subjectively 
described by the veteran.  

Furthermore, the examiner should include 
descriptions and the extent or severity 
of any scarring (using characteristics 
such as color, size, shape, 
configuration, and distribution), 
discoloration, and/or disfigurement.  The 
examiner should provide an assessment 
indicate whether the scarring associated 
with the service-connected disability is 
slight, moderate, or severe; and whether 
it produces a marked and unsightly 
deformity of eyelids, lips, or auricles; 
complete or exceptionally repugnant 
deformity of one side of the face; or 
marked or repugnant bilateral 
disfigurement. 

Current color photographs, specifically 
limited to exposed surfaces, should be 
made of all of the scarring or active 
pathology associated with any skin 
disorders, which are found, and these 
photographs should be associated with the 
claims folder.

All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for increased rating for nodulocystic 
acne with scarring status post fat 
transplants to fill in depressed scarred 
areas on the basis of all pertinent 
evidence of record and legal authority, 
specifically to include that cited to 
herein.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

6.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


